The great preponderance of the evidence shows that the accident was occasioned by the plaintiff suddenly backing out towards the track so that the car, which was proceeding at moderate speed, could not have been stopped in time to avoid him.
There is no evidence that the motorman was guilty of any neglect of duty.
While the presence of the coal-wagon on the street imposed upon the motorman the duty to proceed with caution, we do not think he was bound to anticipate and provide for the action of the plaintiff in suddenly stepping backwards toward the track.
Petition for new trial granted.